Citation Nr: 0924475	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to herbicide exposure in service.

2.  Entitlement to service connection for hypertension



ATTORNEY FOR THE BOARD

M. Coda, Law Clerk





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to February 1990.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Manila RO.

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's 
decision, and issued mandate in Haas effective October 16, 
2008.  A petition for a writ of certiorari in Haas was denied 
by the United States Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
In light of the foregoing and Chairman's Memorandum 01-09-03 
(January 22, 2009), which rescinds Chairman's Memorandum 01- 
06-24 in its entirety, the Board finds it may now proceed in 
the instant appeal.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic 
of Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.  

2.  Diabetes mellitus was not manifested in service or during 
the initial year following the Veteran's discharge from 
active duty; the preponderance of the evidence is against a 
finding that the Veteran's current diabetes is related to his 
service.

3.  The evidence of record show that hypertension was 
manifested and diagnosed in service; there is no evidence 
showing that the Veteran's hypertension is due to clearly 
attributable intercurrent cause.
CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Service connection for hypertension is warranted.  38 
U.S.C.A.  §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A May 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed him of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency that may have occurred earlier in the process.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO has not arranged for a VA 
examination to determine the etiology of the Veteran's Type 2 
diabetes mellitus because such was not necessary.  The claim 
of service connection for diabetes is essentially one seeking 
presumptive service connection based on herbicide exposure.  
It is not shown in the record, nor alleged that diabetes was 
manifested in service or during the (1 year) chronic disease 
presumptive period.  The diagnosis of diabetes is not in 
question; the critical question remaining is whether the 
Veteran is entitled to the presumptive provisions of 
38 U.S.C.A. § 1116.  Consequently, a nexus examination would 
serve no useful purpose.  VA's duty to assist is met.

B.	Legal Criteria Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. Service connection may also be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Certain chronic diseases (including as pertinent here 
diabetes mellitus and hypertension) may be service connected 
on a presumptive basis if they become manifest to a 
compensable degree in a specified period of time postservice 
(1 year for diabetes and hypertension).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the appellant's claims file, with an emphasis on 
the evidence relevant to these appeals. Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (holding that VA must review the entire 
record, but does not have to discuss each piece of evidence).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Type 2 diabetes mellitus

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases [including 
Type 2 diabetes mellitus] shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied).  38 C.F.R. § 3.309(e).
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

It is neither shown, nor claimed, that Type 2 diabetes 
mellitus was manifested in service or in the first year 
following the Veteran's discharge from active duty. His 
alleged theory of entitlement is strictly one of presumptive 
service connection based on herbicide exposure under 
38 U.S.C.A. § 1116;  38 C.F.R. § 3.309(e).

According to the Veteran's DD-214, he served in the United 
States Navy and was awarded the Vietnam Service Medal and 
Vietnam Campaign Medal.  In June 2006, the National Personnel 
Records Center (NPRC) certified they were unable to verify 
that the Veteran had in-country service in the Republic of 
Vietnam.  The record also shows that he served aboard the 
U.S.S. Tripoli (LPH-11) which was in the official waters of 
the Republic of Vietnam on a number of occasions between 
August 1968 and June 1970.  

The Veteran's STRs are silent for complaints, findings, 
treatment or diagnosis of Type 2 diabetes mellitus.  Private 
medical records note a diagnosis of Type 2 diabetes mellitus 
in 1999.  An August 2007 clinical abstract from the 
Ambulatory Medicine and Surgery Center notes the Veteran's 
had been a diabetic for five years.

In a letter attached to his  June 2007 VA Form 9, substantive 
appeal, the Veteran alleges that the U.S.S. Tripoli on which 
he served was only "a few hundred yards off the beach [of 
Vietnam] during amphibious operation."  He states that he 
was sometimes assigned as a litter bearer who assisted with 
evacuating wounded service personnel by escorting boats to 
shore and assisting on the beach.

Although service personnel records show that the Veteran 
served aboard a ship (U.S.S. Tripoli) in the official waters 
of the Republic of Vietnam during the Vietnam Era, they do 
not show that his "service involved duty or visitation in 
the Republic of Vietnam" (and was thus exposed to herbicide 
agents, including Agent Orange).  The NPRC was unable to 
determine whether he had any service in the Republic of 
Vietnam.  His service personnel records show that he was 
awarded the Vietnam Campaign Medal and the Vietnam Service 
Medal.  The Vietnam Campaign Medal was awarded to service 
members who "served for 6 months in South Vietnam" between 
March 1, 1961 and March 28, 1973 or "served outside the 
geographical limits of South Vietnam and contributed direct 
combat support to the [Republic of Vietnam] Armed Forces for 
an aggregate of six months."  The Vietnam Service Medal was 
awarded to service members who served "in Vietnam and the 
contiguous waters or airspace thereover" or "in Thailand, 
Laos, or Cambodia or the airspace, thereover, and in direct 
support of operations in Vietnam."  Thus, the award of either 
medal does not of itself establish service on land in 
Vietnam.  See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996) 
(emphases added).  

The Veteran's accounts that he was detailed to evacuating 
wounding from shore in Vietnam are not capable of 
corroboration.  They were first noted in his substantive 
appeal and are clearly self-serving and compensation driven.  
Therefore, they are deemed not credible.  That the U.S.S. 
Tripoli was in the official waters of the Republic of Vietnam 
is not in dispute.  However, service on the vessel without 
visitation in the Republic of Vietnam does not establish 
entitlement to consideration under the presumptive provisions 
of 38 U.S.C.A. § 1116.  Consequently, his claim seeking 
service connection for Type 2 diabetes mellitus falls outside 
the purview of the 38 U.S.C.A. § 1116 presumptions, and to 
substantiate the claim he must present credible and competent 
supporting evidence.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008);  see also Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525); Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

To substantiate his claimed theory of entitlement the Veteran 
must affirmatively establish both (by credible evidence) that 
he was exposed to Agent Orange, and (by competent evidence) 
that such exposure caused his diabetes.  As explained above, 
he has not established exposure to herbicides.

Since the record does not show that the Veteran was exposed 
to herbicides during his service, his theory of entitlement, 
i.e., that his Type 2 diabetes resulted from such exposure is 
incapable of substantiation.  Accordingly, the preponderance 
of the evidence is against the claim of service connection 
for type 2 diabetes mellitus, and the claim  must be denied.

Hypertension

The Veteran's STRs show that he had elevated blood pressure 
readings on a number of occasions in service, including 
130/96 in January 1974, 130/88 in January 1980, 120/98 in 
September 1984, 120/90 in June 1985, 146/96 in July 1985 
(when a history of hypertension was noted and mild 
hypertension was diagnosed), 144/100 in February 1986, and 
120/90 in January 1989.  On December 1989 service separation 
examination, the Veteran's blood pressure was 110/80; there 
was no mention of hypertension.  

Private medical records show a diagnosis of hypertension in 
1998; they show blood pressures ranging from 110/80 to 150/90 
and that the hypertension was being controlled by medication.  

The United States Court of Appeals for the Federal Circuit 
has held that when a chronic disease is shown as such in 
service (or within the presumptive period under 38 C.F.R. §  
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes (emphasis added).  
The plain language of 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for a chronic 
disease which manifests during service and then again "at 
any later date, however remote."  Groves v. Peake, 524 F.3d 
1306 (Fed. Cir. 2008).

There is no evidence that the Veteran had hypertension prior 
to service; such disease was first diagnosed during his 
active duty service.  The record also shows postservice 
diagnoses of hypertension with no attribution to a clearly 
incurrent cause.  The "presumption of service connection" 
to which the Veteran is entitled (see Groves, supra) is not 
rebutted.  Accordingly, service connection for hypertension 
is warranted.


ORDER

Service connection for Type 2 diabetes mellitus is denied.

Service connection for hypertension is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


